Exhibit 10.2
IMARX THERAPEUTICS, INC.
SEPARATION AND RELEASE OF CLAIMS AGREEMENT
     This Separation and Release of Claims Agreement (“Agreement”) documents the
agreement between you, Greg Cobb and ImaRx Therapeutics, Inc. (“IMARX”)
concerning the termination of your status as an employee of IMARX
RECITALS
     Your employment with IMARX will be terminated as of June 11, 2008.
     You have previously entered an Executive Employment Agreement with the
Company that entitles you to certain benefits in the event of the termination of
your employment under certain enumerated circumstances (the “Employment
Agreement”). In connection with the termination of your employment, pursuant to
the terms of the Employment Agreement you are entitled to the severance benefits
set forth in this Agreement.
     You have also entered into an Indemnification Agreement, with the Company
dated July 12, 2007 under which the Company has agreed to indemnify you in
certain circumstances as described in said agreement (the “Indemnification
Agreement”).
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties mutually agree as follows:
     1. Effective Date. This Agreement is effective on the eighth (8th) day
following your signing this Agreement, provided that you do not revoke your
execution of this Agreement as provided in Paragraph 12 below.
     2. Severance Benefits. In reliance on the releases and agreements set forth
in this Agreement and your execution of the Consulting Agreement between you and
the Company effective June 12, 2008, you are entitled to the following severance
benefits in connection with your separation from employment with the Company
effective June 10, 2008 (the “Separation Date”).
          (a) You will receive severance pay equal to six (6) months of your
annual base salary as in effect on your Separation Date, payable in one lump sum
payment in the gross amount of $112,500 from which normal payroll withholdings
will be made. Payment will be made to you promptly following the date this
Agreement becomes effective pursuant to the terms of Paragraph 12.
          (b) If you are eligible for COBRA coverage and elect to receive COBRA
benefits, IMARX will pay for your COBRA coverage including medical, dental and
vision insurance, for six (6) calendar months beginning July 1, 2008 through
December 31, 2008. Thereafter, if you choose to do so, you may continue COBRA
coverage by paying the entire premium for the remaining period of your COBRA
eligibility.

1



--------------------------------------------------------------------------------



 



          (c) Stock Options. You will receive accelerated vesting for twelve
(12) months for all non-vested stock options granted by the Company to you prior
to your Separation Date, and an extension of the option exercise period for an
additional twelve (12) months beyond the period set forth in the governing
option documents for such exercise.
     3. Consideration Period. You may take up to 45 days to consider and sign
this Agreement or you may sign it prior to the end of the 45 day period if you
choose to do so. You acknowledge that you have been given forty-five (45) days
after receipt of this Agreement in which to consider and consult with an
attorney regarding this Agreement and sign it. You acknowledge that you have had
an adequate amount of time in which to consult with any person of your choice
about this Agreement prior to signing it.
     4. Release by Employee. As a material inducement to IMARX to enter into
this Agreement and in consideration for the payment of the amount set forth in
this Agreement, you, for yourself and for all persons claiming by, through, or
under you, hereby absolutely, irrevocably, completely and unconditionally
release and discharge IMARX and any of IMARX’s subsidiaries, affiliates,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys and all persons acting by, through, under or in concert with any of
them (“Releasees”) of and from any and all claims, demands, charges, grievances,
damages, debts, liabilities, accounts, costs, attorney’s fees, expenses, liens,
future rights, and causes of action of every kind and nature whatsoever based on
or in any way arising out of events or omissions occurring prior to the
effective date of this Agreement (“Claims”). The Claims from which you are
releasing Releasees herein include, without limitation, breach of implied or
express contract, including contract of employment, breach of implied covenant
of good faith and fair dealing, libel, slander, tort, wrongful discharge or
termination of employment, infliction of emotional distress, employment
discrimination and any other claims under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, the Fair Labor Standards Act, the Americans With Disabilities Act, all
Arizona Antidiscrimation Laws, including but not limited to the Arizona Civil
Rights Act, the Worker Adjustment and Retraining Notification Act (WARN Act),
the Employee Retirement Income Security Act (ERISA), and all other laws
prohibiting age, race, religion, sex, sexual orientation, national origin,
color, disability and other forms of employment discrimination, claims growing
out of any legal restrictions on IMARX’s right to terminate its employees, and
all other claims arising in any way out of your employment relationship with
IMARX or the termination of that relationship as part of this workforce
reduction, whether now known or unknown, suspected or unsuspected, including
future rights, based upon or in any way arising out of events or omissions
occurring prior to the effective date of this Agreement. You specifically waive
any and all claims for back pay, front pay, or any other form of compensation,
except as set forth herein.
     You hereby waive any right to recover damages, costs, attorneys’ fees, and
any other relief in any proceeding or action brought against IMARX by any other
party, including without limitation the Equal Employment Opportunity Commission,
the Arizona Civil Rights Division, the Industrial Commission of Arizona, the
United States Department of Labor, or any other administrative agency asserting
any claim, charge, demand, grievance, or cause of action related to your
employment relationship with IMARX or the termination of that relationship.

2



--------------------------------------------------------------------------------



 



     You are not waiving any rights you have to be paid any compensation you are
owed through your last day of employment, including any accumulated PTO you are
owed, should you be owed any upon termination. You are not waiving your rights,
if any, to unemployment insurance benefits. You also are not waiving your rights
to any worker’s compensation benefits you may be receiving.
     Notwithstanding anything herein to the contrary, you are not waiving any
rights to indemnification you may have under the terms of the Indemnification
Agreement and the terms of such agreement remain in full force and effect.
     5. Representations Regarding Claims. You represent that you have not
previously assigned or transferred, or attempted to assign or transfer, to any
third party, any of the Claims waived and released herein.
     6. Full Consideration. You acknowledge that the severance benefits provided
to you pursuant to this Agreement are in full satisfaction of the sums or
payments to which you are entitled pursuant to the Employment Agreement.
     7. Confidential Information and Company Property. You are reminded of the
terms of the Employee Agreement Concerning Invention Assignment, Non-Disclosure
and Non-Competition, which you signed as part of the terms of your employment
with the Company, and the non-solicitation and non-competition provisions of
your Employment Agreement, all of which continue in effect after the termination
of your employment. Under those agreements, you are required to protect and not
disclose any information regarding IMARX’s proprietary intellectual property,
its financial condition, terms of its business relations, and all other Trade
Secrets and Confidential Information as defined in those agreements. Anything
you produced as an employee for IMARX is the property of IMARX. You are
obligated to leave with or return to IMARX any such documents whether tangible
property or in electronic form belonging to IMARX including, but not limited to,
documents or tangible property which may contain or reflect confidential
information or trade secrets of IMARX. Such confidential information and trade
secrets may include scientific data, proprietary ideas, financial information,
knowledge of specific business dealings or practices, employee information
obtained while performing your duties, or other matters which IMARX attempts to
maintain as confidential in the course of its business. By signing this
Agreement, you certify that you have returned all property of IMARX or will do
so upon your termination of employment.
     8. Entire Agreement. This Agreement, the Employment Agreement, the
Indemnification Agreement and the Employee Agreement Concerning Invention
Assignment, Non-Disclosure and Non-Competition that you signed, together contain
the entire agreement and understanding of IMARX and you concerning the
termination of your employment pursuant to a pending workforce reduction, your
continuing obligations to IMARX following such termination and any severance
benefits you are to receive if you choose to timely sign this Agreement. You
acknowledge that IMARX has not made any representations whatsoever not contained
in this Agreement to induce you to execute this Agreement and you are not
relying on any such representations in signing this Agreement.

3



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement will be construed, enforced and governed
in all respects by the laws of the State of Arizona and applicable federal law.
Any legal action regarding this Agreement may be initiated or maintained only in
a state or federal court in Arizona.
     10. Provisions Severable. The provisions of this Agreement are severable.
Should any provision of this Agreement be void, voidable, or unenforceable under
any applicable law, such provision will not affect or invalidate any other
provision of this Agreement.
     11. Employee Acknowledgement. You acknowledge that you have read this
Agreement carefully and fully understand this Agreement. You acknowledge that
you have executed this Agreement voluntarily and that you are knowingly and
voluntarily releasing and waiving all Claims you may have against IMARX as
provided under paragraph 4 above Release by Employee. You acknowledge that IMARX
has advised you to consult with an attorney of your choice prior to signing this
Agreement.
     12. Revocation Period. You have seven (7) days after the date on which you
sign this Agreement to revoke this Agreement by providing written notice (by
fax, mail, or hand delivery) of your revocation to:
Brad Zakes, President & CEO
1730 E. River Rd., Ste. 200
Tucson, AZ 85718
     Your revocation, to be effective, must be received by the above-named
person by the end of the seventh day after you sign this Agreement. This
Agreement becomes effective on the eighth day after you sign this Agreement,
providing that you have not revoked this Agreement as provided above.

                      IMARX THERAPEUTICS, INC.       GREG COBB    
 
                   
By:
  /s/ Bradford Zakes        /s/ Greg Cobb                       
Its:
  President & CEO                 
 
                   
Date:
  June 11, 2008        Date:   June 11, 2008     
 
                   

4